Citation Nr: 0940179	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  09-16 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to 
November 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for bilateral hearing 
loss and tinnitus.  

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
is required in order to fulfill its statutory duty to assist 
the Veteran to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that serving as an aviation mechanic 
structural third classman during his military service exposed 
him to acoustic noise trauma.  In a November 2008 personal 
statement, the Veteran explained that he performed 
maintenance on airplanes, which were attached to auxiliary 
power units.  He further added that the constant noise of the 
power units and jet engines has had a direct effect on his 
hearing loss and tinnitus.  The Veteran asserts that his 
bilateral hearing loss and tinnitus are attributable to his 
active military service.  

Upon entry into active service, the Veteran's service 
treatment records show no diagnosis of hearing loss or 
tinnitus.  However, audiometric testing conducted at the 
August 1966 induction examination reveals right ear hearing 
loss for VA purposes.  When converted to International 
Standard Organization (ISO) units, the Veteran's hearing on 
the right was -5(10), -5(5), -10(0), 0(10), 50(55), 40(50) 
decibels, respectively at 500, 1000, 2000, 3000, 4000, and 
6000 Hertz.  The thresholds in the left ear at the same 
frequencies were -10(5), -10(0), -10(0), 5(15), 30(35), and 
45(50) decibels, respectively.  (The numbers in parentheses 
represent conversion of ASA units to ISO units in effect on 
and after November 1, 1967).  Thus based upon the laws 
administered by VA, the Veteran had right ear hearing loss 
for VA purposes at the time of entry into active service.  
See 38 C.F.R. § 3.385 (2009).  Upon discharge from service, 
the Veteran's hearing on the right was 5, 5, 5, 10, 45, and 
75 at the frequencies of 500, 1000, 2000, 3000, 4000, and 
6000 Hertz, respectively, and on the left was 5, 5, 5, 20, 
55, and 65 at the frequencies of 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz, respectively, as reported on the October 1970 
examination report.  These findings are indicative of 
bilateral hearing loss for VA purposes, and the examining 
physician diagnosed the Veteran with bilateral high frequency 
hearing loss.  

In January 2009, the Veteran was afforded a VA examination to 
determine whether his bilateral hearing loss and tinnitus are 
related to his active military service.  The Veteran informed 
the VA examiner that prior to service, he worked for a 
railroad company, and during service, he was exposed to noise 
from power units of planes while serving as an aviation 
mechanic in the military.  He worked various jobs after being 
discharged from service and in 1985, he began working at 
Lindsay Manufacturing Company.  He denied recreational noise 
exposure.  Upon review of the claims file, the VA examiner 
noted that the Veteran's hearing was normal upon entry into 
service with the exception of 4000 Hertz and upon discharge 
with the exception of 4000 Hertz.  The VA examiner also 
reviewed hearing evaluations from Lindsay Manufacturing 
Company from September 1985 to October 2008.  After 
audiological testing, the VA examiner diagnosed the Veteran 
with tinnitus, normal to severe sensorineural hearing loss in 
the right ear, and normal to profound sensorineural hearing 
loss in the left ear.  She concluded that the puretone 
thresholds from discharge "do not meet the criteria for 
disability."  The Veteran's tinnitus is consistent with a 
history of noise exposure, and there is a high correlation 
between tinnitus, hearing loss, and noise exposure.  The VA 
examiner explained that it is assumed that if no hearing loss 
is found then the current complaint of tinnitus is likely due 
from another etiology.  She further added that civilian noise 
exposure and presbycusis may be contributing factors, but 
because she was unable to determine the exact cause of 
tinnitus, she requested that the Veteran's case be referred 
to the appropriate physician.  In March 2009, the claim was 
reviewed by the VA Chief of Audiology/Speech; however, there 
is no change or addendum to the original January 2009 VA 
medical opinion.  

While the RO obtained a VA examination and opinion for the 
Veteran's bilateral hearing loss and tinnitus, the Board 
finds that the January 2009 VA opinion is inadequate.  
Although the VA examiner concluded that the tinnitus is 
consistent with a history of noise exposure, the VA examiner 
as well as the Chief of Audiology/Speech failed to provide an 
opinion as to whether the Veteran's bilateral hearing loss 
and tinnitus are at least as likely as not related to his 
military service.  More importantly, it appears that the VA 
examiner did not take into account the change in audiometric 
testing standards that occurred during the Veteran's period 
of military service.  Prior to November 1967, audiometric 
test results were reported in standards set forth by the 
American Standards Association (ASA).  Since November 1, 
1967, standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards must be converted to ISO-ANSI standards.  As a 
result, the Veteran's November 24, 1967 separation medical 
report is presumed to be in ISO-ANSI standards and remains as 
written, but all previous examination reports must have their 
decibel thresholds adjusted upwards to allow for a proper 
comparison.  This adjustment has a significant impact on the 
results given in thee Veteran's in-service audiological 
examinations.  Thus, a remand is necessary to obtain a VA 
examination and opinion that takes into consideration the 
fact that there was some degree of hearing loss shown at both 
the August 1966 entrance examination and October 1970 
discharge examination after converting the recorded 
audiological findings from American Standards Association 
(ASA) units to International Standard Organization (ISO) 
units.  

The Veteran reported working for Lindsay Manufacturing after 
discharge from service, beginning in 1985.  While he 
submitted audiological test results from October 2002 to 
October 2008, there are no hearing tests prior to 2002.  The 
Board finds that additional action is needed, and if 
available, the Veteran's hearing tests prior to October 2002 
while employed at Lindsay Manufacturing Company should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(2009) must be fully met.  

2.  Contact the Veteran and request that 
he provide all annual hearing tests prior 
to October 2002 during his employment at 
Lindsay Manufacturing Company.  The aid 
of the Veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any hearing loss and tinnitus 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, including the Maryland CNC 
test and a puretone audiometry test.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and private 
medical records.  He or she should 
convert any audiometric results using ASA 
standards to ISO-ANSI standards in order 
to facilitate data comparison, and he or 
she should provide an interpretation of 
any audiometric findings contained on a 
graph.  

a.  The examiner should express an 
opinion as to whether the evidence is 
clear and unmistakable that right ear 
hearing loss pre-existed his military 
service.  If it is determined that the 
disability existed prior to service, the 
examiner is requested to offer an opinion 
as to whether the evidence is clear and 
unmistakable that it was not aggravated 
during, or as a result of, his service.  
If aggravation is found, the examiner 
should address whether the permanent 
increase in severity was due to the 
normal progression of the disorder, or 
whether such worsening constituted 
chronic aggravation of the disorder due 
to service.  (Note: aggravation connotes 
a permanent worsening above the base 
level of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)  

b.  If it is determined that the 
Veteran's right ear hearing loss did not 
exist prior to service, the examiner 
should express an opinion as to whether 
it is as likely as not (a 50 percent 
probability or more) that the Veteran's 
current right ear hearing loss was 
incurred in service or related to active 
service.

c.  With regard to the left ear hearing 
loss and tinnitus, the appropriate 
examiner must provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
the disability (left ear hearing loss and 
tinnitus) had its origin in service or is 
in any way related to the Veteran's 
active service.

The examiner is also requested to provide 
a rationale for any opinions expressed.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and discuss why an 
opinion cannot be provided.  

4.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


